Exhibit32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER OF ECLIPSE RESOURCES CORPORATION PURSUANT TO 18 U.S.C. SECTION1350 In connection with this Annual Report on Form10-K of Eclipse Resources Corporation for the year ended December31, 2016,I, Matthew R. DeNezza, Chief Financial Officer of Eclipse Resources Corporation, hereby certify pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1. This Annual Report on Form10-K for the year ended December31, 2016 fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and 2. The information contained in this Annual Report on Form10-K for the year ended December31, 2016 fairly presents, in all material respects, the financial condition and results of operations of Eclipse Resources Corporation for the periods presented therein. Date: March3, 2017 /s/ Matthew R. DeNezza Matthew R. DeNezza Chief Financial Officer
